DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6 and 13 have been cancelled; therefore, claims 1-5, 7-12, and 14-17 are currently pending in application 16/782,770.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to processing, enforcing, and managing vehicle operation violations. Each independent claim identifies the uniquely distinct features “a camera configured to obtain at least one image within which is shown at least a portion of a vehicle; at least one processor configured to receive image data for the at least one image; generating a violation notification only when the user input affirms the existence of the violation; .”  The closest prior art, Rosenberg et al. (US 2021/0067745 A1) and Ratti (US 2018/0211117 A1) disclose(s) conventional vehicle operation violation management systems/ methods.  However, Rosenberg and Ratti (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1 and 9 include specific limitations for processing, enforcing, and managing vehicle operation violations, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629